

	

		II

		109th CONGRESS

		1st Session

		S. 1064

		IN THE SENATE OF THE UNITED STATES

		

			May 18, 2005

			Mr. Cochran (for

			 himself, Mr. Kennedy,

			 Mr. Warner, Ms.

			 Cantwell, Ms. Collins, and

			 Mr. Dayton) introduced the following

			 bill; which was read twice and referred to the

			 Committee on Health, Education, Labor,

			 and Pensions

		

		A BILL

		To amend the Public Health Service Act to improve stroke

		  prevention, diagnosis, treatment, and rehabilitation.

	

	

		1.Short titleThis Act may be cited as the

			 Stroke Treatment and Ongoing

			 Prevention Act of 2005.

		2.Findings and

			 goal

			(a)FindingsThe

			 Congress finds as follows:

				(1)Stroke is the

			 third leading cause of death in the United States. Each year approximately

			 700,000 Americans suffer a new or recurrent stroke and over 160,000 Americans

			 die from stroke.

				(2)Stroke costs the

			 United States $35,000,000,000 in direct costs and $56,800,000,000 in indirect

			 costs each year.

				(3)Stroke is one of

			 the leading causes of adult disability in the United States. Between 15 percent

			 and 30 percent of stroke survivors are permanently disabled. Presently, there

			 are 4,700,000 stroke survivors living in the United States.

				(4)Members of the

			 general public have difficulty recognizing the symptoms of stroke and are

			 unaware that stroke is a medical emergency. Frequently, stroke patients wait as

			 many as 22 hours or more before presenting at the emergency room. Forty-two

			 percent of individuals over the age of 50 do not recognize numbness or

			 paralysis in the face, arm, or leg as a sign of stroke and 17 percent of them

			 cannot name a single stroke symptom.

				(5)Recent advances

			 in stroke treatment can significantly improve the outcome for stroke patients,

			 but these therapies must be administered properly and promptly. Only 3 percent

			 of stroke patients who are candidates for acute stroke intravenous thrombolytic

			 drug therapy receive the appropriate medication.

				(6)New technologies,

			 therapies, and diagnostic approaches are currently being developed that will

			 extend the therapeutic timeframe and result in greater treatment efficacy for

			 stroke patients.

				(7)Few States and

			 communities have developed and implemented stroke awareness programs,

			 prevention programs, or comprehensive stroke care systems.

				(8)The degree of

			 disability resulting from stroke can be reduced substantially by educating the

			 general public about stroke and by improving the systems for the provision of

			 stroke care in the United States.

				(b)GoalIt

			 is the goal of this Act to improve the provision of stroke care in every State

			 and territory and in the District of Columbia, and to increase public awareness

			 about the prevention, detection, and treatment of stroke.

			3.Amendment

			 regarding stroke prevention, treatment, and rehabilitationTitle III of the

			 Public Health Service Act

			 (42 U.S.C.

			 241 et seq.) is amended by adding at the end the

			 following:

			

				RStroke

				prevention, treatment, and rehabilitation programs

					IAuthorities and

				duties of the Secretary

						399AA.Responsibilities

				of the Secretary

							(a)In

				generalThe Secretary shall, with respect to stroke care—

								(1)establish and

				evaluate a grant program under section 399DD to enable States to develop

				statewide stroke care systems;

								(2)foster the

				development of appropriate, modern systems of stroke care through the sharing

				of information among agencies and individuals involved in the study and

				provision of such care;

								(3)provide to State

				and local agencies technical assistance;

								(4)develop a model

				curriculum for training emergency medical services personnel, including

				dispatchers, first responders, emergency medical technicians, and paramedics,

				in the identification, assessment, stabilization, and prehospital treatment of

				stroke patients;

								(5)issue

				recommendations or guidelines on best practices for the establishment and

				operation of statewide stroke systems, including recommendations or guidelines

				on best practices for the establishment and operation of stroke care centers;

				and

								(6)provide, to the

				extent practicable, information to the public on the recognition of the signs

				and symptoms of stroke and the appropriate actions to take to assist an

				individual in obtaining appropriate and timely care following a stroke.

								(b)Grants,

				cooperative agreements, and contractsThe Secretary may make

				grants, and enter into cooperative agreements and contracts, for the purpose of

				carrying out subsection (a).

							(c)Rules of

				construction

								(1)Existing

				guidelinesNothing in subsection (a)(5) shall be construed to

				require the Secretary to issue new recommendations or guidelines where existing

				recommendations or guidelines issued or adopted by the Secretary are applicable

				to the establishment of statewide stroke systems. Where an existing

				recommendation or guideline is applicable to the establishment of statewide

				stroke systems, the Secretary may deem such recommendation or guideline to have

				been issued under subsection (a)(5).

								(2)Advisory nature

				of guidelinesRecommendations or guidelines issued under

				subsection (a)(5) shall be considered advisory in nature and shall not be

				construed to constitute a standard of care for the treatment of stroke.

								399BB.Paul

				Coverdell National Acute Stroke RegistryThe Secretary shall maintain the Paul

				Coverdell National Acute Stroke Registry by—

							(1)continuing to

				develop and collect specific data points as well as appropriate benchmarks for

				analyzing care of acute stroke patients;

							(2)continuing to

				develop a national registry model that measures the delivery of care to

				patients with acute stroke in order to provide real-time data and analysis to

				reduce death and disability from stroke and improve the quality of life for

				acute stroke survivors;

							(3)fostering the

				development of effective, modern stroke care systems (including the development

				of policies related to emergency services systems) through the sharing of

				information among agencies and individuals involved in planning, furnishing,

				and studying such systems;

							(4)collecting,

				compiling, and disseminating information on the achievements of, and problems

				experienced by, State and local agencies and private entities in developing and

				implementing stroke care systems and, in carrying out this paragraph, giving

				special consideration to the unique needs of rural facilities and those

				facilities with inadequate resources for providing high-quality prevention,

				acute treatment, post-acute treatment, and rehabilitation services for stroke

				patients; and

							(5)carrying out any

				other activities the Secretary determines to be useful to fulfill the purposes

				of the Paul Coverdell National Acute Stroke Registry.

							IIState stroke

				care systems

						399DD.Grants to

				States for stroke care systems

							(a)GrantsThe

				Secretary shall award grants to States for the development and implementation

				of stroke care systems that provide high-quality prevention, diagnosis,

				treatment, and rehabilitation.

							(b)Required

				uses

								(1)In

				generalIn carrying out activities described in subsection (a),

				each State that is awarded a grant under this section shall—

									(A)establish,

				enhance, or expand a statewide stroke care system for the purpose of ensuring

				access to high-quality stroke prevention, diagnosis, treatment, and

				rehabilitation, except that activities conducted under this subparagraph shall

				be consistent with guidelines or recommendations issued by the Secretary under

				section 399AA(a)(5) to the extent that such guidelines or recommendations have

				been issued;

									(B)establish,

				enhance, or expand, as appropriate, stroke care centers, except that activities

				conducted under this subparagraph shall be consistent with guidelines or

				recommendations issued by the Secretary under section 399AA(a)(5), to the

				extent that such guidelines or recommendations have been issued;

									(C)conduct

				evaluation activities to monitor clinical outcomes and procedures and to verify

				resources, infrastructure, and operations devoted to stroke care;

									(D)enhance, develop,

				and implement model curricula for training emergency medical services personnel

				in the identification, assessment, stabilization, and prehospital treatment of

				stroke patients which may, at the discretion of the State, consist of or be

				based on the model curriculum developed by the Secretary under section

				399AA(a)(4);

									(E)enhance

				coordination of emergency medical services with respect to stroke care;

									(F)establish,

				enhance, or improve a central data reporting and analysis system described in

				subsection (c);

									(G)establish,

				enhance, or improve a support network described in subsection (d) to provide

				assistance to facilities with smaller populations of stroke patients or less

				advanced on-site stroke treatment resources;

									(H)consult with

				organizations and individuals with expertise in stroke prevention, diagnosis,

				treatment, and rehabilitation; and

									(I)with respect to

				carrying out subparagraph (C) through (H), use the best available evidence and

				consensus recommendations of professional associations.

									(2)Permissible

				usesIn developing and implementing a stroke care system

				described in paragraph (1), each State that is awarded a grant under this

				section may—

									(A)improve existing

				State stroke prevention programs;

									(B)conduct a stroke

				education and information campaign, including by—

										(i)making public

				service announcements about the warning signs of stroke and the importance of

				treating stroke as a medical emergency; and

										(ii)providing

				education regarding ways to prevent stroke and the effectiveness of stroke

				treatment; and

										(C)make grants to

				public and non-profit private entities for medical professional development in

				accordance with subsection (e).

									(c)Central data

				reporting and analysis systemA central data reporting and

				analysis system described in this subsection is a system that collects data

				from facilities that provide direct care to stroke patients and uses the

				data—

								(1)to identify the

				number of stroke patients treated in the State;

								(2)to monitor

				patient care in the State for stroke patients at all phases of stroke for the

				purpose of evaluating the diagnosis, treatment, and treatment outcome of such

				stroke patients;

								(3)to identify the

				total amount of uncompensated and under-compensated stroke care expenditures

				for each fiscal year by each stroke care facility in the State;

								(4)to identify the

				number of acute stroke patients who receive advanced drug therapy;

								(5)to identify

				patients transferred within the statewide stroke care system, including reasons

				for such transfer; and

								(6)to communicate to

				the greatest extent practicable with the Paul Coverdell National Acute Stroke

				Registry.

								(d)Support

				networkA support network described in this subsection may

				include the following:

								(1)The use of

				telehealth technology to connect facilities described in subsection (b)(1)(G)

				to more advanced stroke care facilities.

								(2)The provision of

				neuroimaging, laboratory, and any other equipment necessary to facilitate the

				establishment of a telehealth network.

								(3)The use of phone

				consultation, where useful.

								(4)The use of

				referral links when a patient needs more advanced care than is available at the

				facility providing initial care.

								(5)Any other

				assistance determined appropriate by the State.

								(e)Medical

				professional development in advanced stroke treatment and prevention

								(1)In

				generalA State may use funds received under a grant under this

				section to make subgrants to public and non-profit private entities for the

				development and implementation of education programs for appropriate medical

				personnel and health professionals in the use of newly developed diagnostic

				approaches, technologies, and therapies for the prevention and treatment of

				stroke.

								(2)Use of

				fundsA public or non-profit private entity shall use amounts

				received under a subgrant under this subsection for the continuing education of

				appropriate medical personnel in the use of newly developed diagnostic

				approaches, technologies, and therapies for the prevention and treatment of

				stroke.

								(3)Distribution of

				subgrantsIn awarding subgrants under this subsection, the

				Secretary shall ensure that such subgrants are equitably distributed among the

				geographical regions of the State and between urban and rural

				populations.

								(4)ApplicationA

				public or non-profit private entity desiring a subgrant under this subsection

				shall prepare and submit to the State involved an application at such time, in

				such manner, and containing such information as the State may require,

				including a plan for the rigorous evaluation of activities carried out with

				amounts received under such a subgrant.

								(f)Restrictions on

				use of paymentsThe Secretary may not, except as provided in

				paragraph (2), make payments to a State under this section for a fiscal year

				unless the State agrees that the payments will not be expended—

								(1)to make cash

				payments to intended recipients of services provided pursuant to this

				section;

								(2)to satisfy any

				requirement for the expenditure of non-Federal funds as a condition for the

				receipt of Federal funds;

								(3)to provide

				financial assistance to any entity other than a public or nonprofit private

				entity; or

								(4)for construction,

				alteration, or improvement of any building or facility.

								(g)Failure to

				comply with agreements

								(1)Repayment of

				payments

									(A)RequirementThe

				Secretary may, in accordance with paragraph (2), require a State to repay any

				payments received by the State under this section that the Secretary determines

				were not expended by the State in accordance with the agreements required to be

				made by the State as a condition of the receipt of payments.

									(B)Offset of

				amountsIf a State fails to make a repayment required in

				subparagraph (A), the Secretary may offset the amount of the repayment against

				any amount due to be paid to the State under this section.

									(2)Opportunity for

				a hearingBefore requiring repayment of payments under paragraph

				(1), the Secretary shall provide to the State an opportunity for a

				hearing.

								(h)Application

				requirementsThe Secretary may not award a grant to a State under

				this section unless—

								(1)the State submits

				an application containing agreements in accordance with this section;

								(2)the agreements

				are made through certification from the chief executive officer of the

				State;

								(3)with respect to

				such agreements, the application provides assurances of compliance satisfactory

				to the Secretary;

								(4)the application

				contains the plan provisions and the information required to be submitted to

				the Secretary; and

								(5)the application

				otherwise is in such form, is made in such manner, and contains such

				agreements, assurances, and information as the Secretary determines to be

				necessary to carry out this section.

								(i)Technical

				assistanceThe Secretary shall, without charge to a State

				receiving payments under this section, provide to the State (or to any public

				or nonprofit entity designated by the State) technical assistance with respect

				to the planning, development, and operation of any program carried out pursuant

				to this section. The Secretary may provide such technical assistance directly,

				through contract, or through grants.

							(j)Supplies and

				services in lieu of grant funds

								(1)In

				generalUpon the request of a State receiving payments under this

				section, the Secretary may, subject to paragraph (2), provide supplies,

				equipment, and services to the State and may detail to the State any officer or

				employee of the Department of Health and Human Services, for the purpose of

				assisting the State to achieve the purpose of the payments.

								(2)Reduction in

				paymentsWith respect to a request described in paragraph (1),

				the Secretary shall reduce the amount of payments to the State under this

				section by an amount equal to the costs of detailing personnel and the fair

				market value of any supplies, equipment, or services provided by the Secretary.

				The Secretary shall, for the payment of expenses incurred in complying with

				such request, expend the amounts withheld.

								(k)ReportNot

				later than 3 years after the date of the enactment of the Stroke Treatment and

				Ongoing Prevention Act of 2005, the Secretary shall report to the appropriate

				committees of the Congress on the activities of the States carried out pursuant

				to this section and section 399EE. Such report shall include an assessment of

				the extent to which Federal and State efforts to identify stroke centers,

				develop support networks, and enhance emergency medical services coordination

				and the training of emergency medical personnel, have increased the number of

				stroke patients who have received acute stroke consultation or therapy within

				the appropriate timeframe and reduced the level of disability due to

				stroke.

							(l)Limitation on

				administrative expensesThe Secretary may not award a grant to a

				State under this section unless the State agrees to use not more than 10

				percent of amounts received under the grant for administrative expenses.

							399EE.Planning

				grants

							(a)GrantsThe

				Secretary may award a grant to a State to assist such State in formulating a

				plan to develop a stroke care system in accordance with section 399DD or in

				otherwise meeting the requirements of such section.

							(b)Submission to

				SecretaryThe chief executive officer of a State that receives a

				grant under this section shall submit to the Secretary a copy of the plan

				developed using the amounts provided under such grant. Such plan shall be

				submitted to the Secretary as soon as practicable after the plan has been

				developed.

							(c)Single grant

				limitationA State is not eligible to receive a grant under this

				section if the State previously received a grant under this section.

							399FF.Special

				considerationIn awarding

				grants under this subpart, the Secretary shall give special consideration to

				any State that has submitted an application for carrying out programs under

				such a grant—

							(1)in geographic

				areas in which there is—

								(A)an elevated

				incidence or prevalence of disability resulting from stroke; or

								(B)an elevated

				incidence or prevalence of stroke; or

								(2)that demonstrates

				a significant need for assistance in establishing a comprehensive stroke care

				system.

							IIIGeneral

				provisions

						399GG.General

				provisions

							(a)ConsultationsIn

				carrying out this part, the Secretary shall consult with organizations and

				individuals with expertise in stroke prevention, diagnosis, treatment, and

				rehabilitation.

							(b)DefinitionsIn

				this part:

								(1)StateThe

				term State means each of the several States, the District of

				Columbia, the Commonwealth of Puerto Rico, the Indian tribes, the Virgin

				Islands, Guam, American Samoa, and the Commonwealth of the Northern Mariana

				Islands.

								(2)Stroke care

				systemThe term stroke care system means a statewide

				system to provide for the diagnosis, prehospital care, hospital definitive

				care, and rehabilitation of stroke patients.

								(3)StrokeThe

				term stroke means a brain attack in which blood

				flow to the brain is interrupted or in which a blood vessel or aneurysm in the

				brain breaks or ruptures.

								(c)Authorization

				of appropriationsThere are authorized to be appropriated to

				carry out this part such sums as may be necessary for fiscal years 2006 through

				2010.

							.

		

